COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-377-CR
 
ANDRE LEE TRUETT    
                                                        APPELLANT
V.
THE STATE OF TEXAS    
                                                        STATE
------------
FROM THE 396TH DISTRICT COURT OF
TARRANT COUNTY
------------
MEMORANDUM OPINION(1)
------------
        On
June 14, 2001, appellant Andre Lee Truett entered an open plea of guilty to
aggravated sexual assault of a child. On August 13, 2001, the trial deferred a
finding of guilt and placed appellant on ten years' community supervision. On
September 20, 2002, the trial court revoked appellant's community supervision
pursuant to a motion by the State, adjudicated appellant guilty of the offense,
and sentenced him to fifty years' imprisonment. Appellant appeals from the trial
court's judgment revoking his community supervision and adjudicating him guilty,
claiming that his open plea entered on June 14, 2001, was involuntary due to
ineffective assistance of counsel.
       
Because appellant's complaint arises from his original plea, he was required to
raise the issue in an appeal from the trial court's order placing him on
deferred adjudication community supervision. See Manuel v.
State, 994 S.W.2d 658, 661-62 (Tex. Crim. App. 1999); Webb
v. State, 20 S.W.3d 834, 835-36 (Tex. App.--Amarillo 2000, no pet.). An
appeal on these grounds should have been commenced within thirty days of the
trial court's "Unadjudicated Judgment." See Tex.
R. App. P. 26.2(a)(1); Garcia v. State, 29 S.W.3d 899, 901
(Tex. App.--Houston [14th Dist.] 2000, no pet.). No
timely notice of appeal was filed from that judgment. Because the appeal raises
no other issues that we can address, we dismiss the appeal for want of
jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).
 
   
                                                        SAM
J. DAY
   
                                                        JUSTICE
 
PANEL A: CAYCE, C.J.; DAY and HOLMAN, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: June 19, 2003

1. See Tex. R. App. P. 47.4.